 1   PHILIP A. TALBERT
     Acting United States Attorney
 2
     DEBORAH LEE STACHEL
 3   Regional Chief Counsel, Region IX
     Social Security Administration
 4   CASPAR CHAN, CSBN 294804
     Special Assistant United States Attorney
 5
            160 Spear Street, Suite 800
 6          San Francisco, California 94105
            Telephone: (510) 970-4810
 7          Facsimile: (415) 744-0134
            E-Mail: Caspar.Chan@ssa.gov
 8   Attorneys for Defendant
 9
                          UNITED STATES DISTRICT COURT
10   Attorneys for Defendant
                         EASTERN DISTRICT OF CALIFORNIA
11   Attorneys for Defendant SACRAMENTO DIVISION
12
13
     ROBERT BAKER,                              )   Civil No. 2:20-cv-1642-DMC
14                                              )
            Plaintiff,                          )   STIPULATION AND ORDER FOR
15                                              )
            v.                                  )   VOLUNTARY REMAND PURSUANT TO
16                                              )   SENTENCE FOUR OF 42. U.S.C. § 405(g)
     ANDREW SAUL,                               )
17                                              )
     Commissioner of Social Security,           )
18                                              )
            Defendant.                          )
19                                              )
20
21
22
23
24
25
26
27
28
 1
            IT IS HEREBY STIPULATED by the parties, through their undersigned attorneys, that this
 2
     action be remanded for further administrative action pursuant to section 205(g) of the Social Security
 3
     Act, as amended, 42 U.S.C. section 405(g), sentence four. On remand, the Appeals Council will remand
 4
     the case to an administrative law judge (ALJ) for a new decision. The Appeals Council will instruct the
 5
     ALJ to take further action to complete the administrative record, as warranted. The parties further
 6
     request that the Clerk of the Court be directed to enter a final judgment in favor of Plaintiff, and against
 7
     Defendant, reversing the final decision of the Commissioner.
 8
 9
                                                   Respectfully submitted,
10
11   Date: May 7, 2021                             LAW OFFICES OF LAWRENCE D. ROHLFING

12                                                 By:    /s/ Caspar Chan for Steven Gilbert Rosales *
                                                   STEVEN GILBERT ROSALES
13
                                                   *Authorized by email on May 7, 2021
14                                                 Attorneys for Plaintiff

15   Date: May 7, 2021                             PHILIP A. TALBERT
                                                   Acting United States Attorney
16
                                                   Eastern District of California
17
                                                   By:    /s/ Caspar Chan
18                                                 CASPAR CHAN
                                                   Special Assistant United States Attorney
19
                                                   Attorneys for Defendant
20
21
22
23
24
25
26
27
28
 1                                   ORDER
 2              APPROVED AND SO ORDERED
 3
 4   Dated: May 7, 2021
 5                                        ____________________________________
                                          DENNIS M. COTA
                                          UNITED STATES MAGISTRATE JUDGE
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
